 Case 2:19-cv-14465-SDW-LDW Document 40 Filed 04/21/21 Page 1 of 3 PageID: 1925


Julie Warshaw, Esq. Bar ID. 027931993
266 King George Road, Suite C2
Warren, New Jersey 07059
Jamie Epstein, Esq. - Bar ID. 008081990
17 Fleetwood Drive
Hamilton, New Jersey 08690
Attorneys for: Plaintiffs

                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY
 F.H., et al.,                         Civil Action No. 19-14465 (SDW)
                           Plaintiffs, (LDW)
v.
                                    ORDER TO SHOW CAUSE FOR A
WEST MORRIS REGIONAL HIGH TEMPORARY RESTRAINING
SCHOOL BOARD OF EDUCATION ORDER AND PRELIMINARY
and NEW JERSEY DEPARTMENT           INJUNCTION
OF EDUCATION and its
COMMISSIONER, ANGELICA              ORAL ARGUMENT REQUESTED
ALLEN-MCMILLAN (in her official
and individual capacity)
                         Defendants


       THIS MATTER having been brought before the Court by Plaintiffs, through its

counsel, by Order to Show Cause seeking a temporary restraining order and preliminary

injunction pursuant to Federal Rule of Civil Procedure 65 and Local Civil Rule 65.1, and

upon the Amended Verified Complaint, Certification and Brief in Support of Order to

Show Cause submitted herewith, the Court, having determined that good and sufficient

reasons exist to proceed by way of Order to Show Cause to enforce its Order, and for

good cause shown.

      IT IS on this _____ day of __________________ , 2021, ORDERED that the

Defendants appear and show cause on the _____ day of ________, 2021, before the
 Case 2:19-cv-14465-SDW-LDW Document 40 Filed 04/21/21 Page 2 of 3 PageID: 1926


United States District Court for the District of New Jersey, Honorable Susan D.

Wigenton at the ___________________ US Courthouse, located at 50 Walnut Street,

Newark, New Jersey _____, at _____ o’clock in the _____ noon, or as soon thereafter as

counsel can be heard, why an Order should not be entered;

      1.     Plaintiffs' Complaint is hereby amended adding NEW JERSEY

DEPARTMENT OF EDUCATION and its COMMISSIONER ANGELICA ALLEN-

MCMILLAN (in her official and individual capacity) as a Defendants;

      2.     Defendants, NEW JERSEY DEPARTMENT OF EDUCATION and its

COMMISSIONER ANGELICA ALLEN-MCMILLAN shall immediately cause a new

final decision and order consistent with the mandate of this Court's Order and Opinion

of 12/8/20 to be filed within ___ days of this Order; or in the alternative,

      3.     This Court shall issue the Order and Opinion itself.

      4.     Granting such other relief as the Court deems equitable and just.

      And it is further ORDERED that:

      1. A copy of this Order to Show Cause, Motion to Amend, Amended Verified

Complaint, Certification, and Brief in Support of Order to Show Cause submitted in

support of this application, together with a summons, shall be served upon Defendants,

NEW JERSEY DEPARTMENT OF EDUCATION and its COMMISSIONER

ANGELICA ALLEN-MCMILLAN personally within _____ days of the date hereof, in

accordance with F.R.C.P. 4.

      2. Plaintiffs must file with the Court proof of service of the pleadings on the
 Case 2:19-cv-14465-SDW-LDW Document 40 Filed 04/21/21 Page 3 of 3 PageID: 1927


Defendants no later than three (3) days before the return date.

      3. Defendants shall file and serve a written response to this Order to Show Cause

and proof of service by __________________, 2021. You must send a courtesy copy of

your opposition papers directly to Judge Susan D. Wigenton, whose address is: 50

Walnut Street, Newark, New Jersey.

      4. Plaintiffs must file and serve any written reply to the Defendants' opposition to

the Order to Show Cause by ________________, 2021. A courtesy copy of the reply

papers must be sent directly to the chambers of Judge Susan N. Wigenton.

      5. If the Defendants do not file and serve opposition to this Order to Show Cause,

the application will be decided on the papers on the return date and relief may be granted

by default, provided that Plaintiffs file a proof of service and a proposed form of Order

at least three days prior to the return date.

      6. If Plaintiffs have not already done so, a proposed form of Order addressing the

relief sought on the return date (along with a self-addressed return envelope with return

address and postage) must be submitted to the Court no later than three (3) days before

the return date.

      7. The Court will notify the parties whether it will entertain argument on the

return date of the Order to Show Cause in accordance with Local Civil Rule 78.1.

                          ________________________________
                          Honorable Susan D. Wigenton, U.S.D.J.
